 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    EDUARD KAMILCHU,                                  No. 2:18-cv-3266 DB P
11                       Plaintiff,
12           v.                                         ORDER
13    SACRAMENTO COUNTY SHERIFF’S,
      et al.,
14
                         Defendants.
15

16          Plaintiff is a county inmate proceeding pro se and in forma pauperis with a civil rights

17   action pursuant to 42 U.S.C. § 1983. Plaintiff has consented to magistrate jurisdiction. (ECF No.

18   4.) Plaintiff claims his rights were violated in connection with a 2010 driving under the influence

19   (“DUI”) arrest and related court proceedings. Presently before the court is plaintiff’s motion for

20   reconsideration. (ECF No. 11.)

21          By order dated May 21, 2019, the court screened plaintiff’s complaint and granted his

22   motion to proceed in forma pauperis. (ECF No. 8.) Plaintiff has now filed a motion requesting

23   reconsideration of the court’s May 21, 2019 order directing the Sacramento County Sheriff to

24   collect funds from plaintiff’s trust account to be sent to the Clerk of the Court toward payment of

25   the filing fee. (ECF No. 9.) In support of his motion, he states that he assumed the court would

26   grant a fee waiver because he is incarcerated and has no access to funds. He argues that while he

27   stated on the application that he received Veteran’s disability benefits, he does not presently have

28   access to those funds.
                                                       1
 1             Plaintiff is informed that because he is proceeding in forma pauperis, he is not required to

 2   prepay the filing fee in full. The court’s May 21, 2019 order only authorizes removal of funds

 3   when the amount in his inmate trust account exceeds $10.00. Additionally, only an amount equal

 4   to twenty percent (20%) of the preceding month’s income credited to the inmate’s trust account

 5   when the amount exceeds $10.00 will be forwarded to the Clerk of the Court toward payment of

 6   the filing fee. To the extent plaintiff seeks an order relieving him of the obligation to pay

 7   altogether, he is informed that the filing fee is statutorily required and must be collected from

 8   plaintiff’s inmate trust account. See Myers v. Pulido, No. 1:16-cv-0638 SAB PC, 2016 WL

 9   6723937 (E.D. Cal. Nov. 14, 2016) (denying plaintiff’s motion to be relieved of the obligation to

10   pay the filing fee).

11             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF

12   No. 11) is denied.

13   Dated: July 2, 2019
14

15

16

17

18

19   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/kami3266.recon
20
21

22

23

24

25

26
27

28
                                                          2
